PER CURIAM.
This is an appeal from an order modifying a prior award of child support. The record reflects that there was no pleading requesting a modification of child support, nor was there any indication that financial information adduced at the hearing to prove arrearages and ability to pay would be considered by the court as a basis for modification. See Cortina v. Cortina, 98 So.2d 334 (Fla.1957); Avery v. Avery, 314 So.2d 198 (Fla. 1st DCA 1975); Williams v. Williams, 272 So.2d 827 (Fla. 1st DCA 1973).
Accordingly, we reverse that provision of the order reducing child support.
Appellant’s request for appellate attorney’s fees is granted. This case is remanded to the trial court for fixing the amount.
McCORD, C. J., and BOYER and MILLS, JJ., concur.